Exhibit 10.42

CHANGE ORDER FORM

(for use when the Parties execute the Change Order pursuant to Section 32 of the
General Conditions)

 

PROJECT NAME:    Sabine Pass LNG Project (Phase 2) CHANGE ORDER NUMBER:    007
DATE OF CHANGE ORDER:    September 11, 2007 PURCHASER:    Sabine Pass LNG, L.P.
SOIL CONTRACTOR:    Remedial Construction Services, L.P. CONTRACT NO.   
25279-004-OC2-C000-00001 DATE OF AGREEMENT:    July 21, 2006

 

 

The Agreement between the Parties listed above is charged as follows: (attach
additional documentation if necessary)

Description of Change: This CO No. 007 is issued to incorporate into the Soil
Improvement Contract the following:

Adjustment of quantities as presently forecasted by Engineering and as described
in the revised Exhibit “C” Quantities, Pricing and Data, dated September 11,
2007, revised Exhibit “D”, Scope of Work, dated September 11, 2007, and revised
Exhibit “E”, Drawings, dated September 11, 2007.

Attachments:

 

  1) Contract Exhibit “C”, Quantities, Pricing and Data, dated September 11,
2007 that supersedes and replaces Exhibit “C”, Quantities, Pricing and Data,
dated August 6, 2007 in its entirety.

 

  2) Contract Exhibit “D”, Scope of Work, dated September 11, 2007 that
supersedes and replaces Exhibit “D”, Scope of Work, dated 01 November 2006 in
its entirety.

 

  3) Contract Exhibit “E”, Drawings, dated September 11, 2007 that supersedes
and replaces Exhibit “E”, Drawings, dated 01 November 2006 in its entirety.

 

 

 

The original contract price was

  $ 28,526,962.28      

Net Change by previously authorized Change Orders

  $ 134,157.95      

The Contract Price prior to this Change Order

  $ 28,661,120.23      

The Contract Price will be increased <decreased> by this Change Order amount of

  $ -2,389,279.66      

The New Contract Price including this Change Order will be

  $ 26,271,840.57      

Upon execution of this Change Order by Sabine Pass LNG, L.P. and Remedial
Construction Services, L.P. the above referenced change shall become a valid and
binding part of the original agreement without exception or qualification unless
noted in this Change Order. Except as modified by this and any previously issued
Change Orders, all other terms and Condition of the Agreement shall remain in
full force and effect. This Change Order is executed by each of the Parties’
duly authorized representatives.

 

Purchaser:   Soil Contractor: Sabine Pass LNG, L.P.   Remedial Construction
Services, L.P. By:  

Sabine Pass LNG-GP, Inc.,

Its general partner

 

 

Authorized Signature:  

/s/ Carlos Macias

    Authorized Signature:  

/s/ Steven R. Birdwell

Name:  

Carlos Macias

    Name:  

Steven R. Birdwell

Title:  

Dir, Proj. Mgmt

    Title:  

President

Date of Signing:  

Sept 20, 2007

    Date of Signing:  

10/1/07

 

Page 1 of 1